 
 
I 
111th CONGRESS 1st Session 
H. R. 370 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Smith of New Jersey (for himself and Mr. Payne) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Foreign Service Act of 1980 to extend comparability pay adjustments to members of the Foreign Service assigned to posts abroad, and to amend the provision relating to the death gratuity payable to surviving dependents of Foreign Service employees who die as a result of injuries sustained in the performance of duty abroad. 
 
 
1.Short titleThis Act may be cited as the Foreign Service Overseas Pay Equity Act of 2009. 
2.Overseas comparability pay adjustment 
(a)Overseas comparability pay adjustment 
(1)In generalChapter 4 of the Foreign Service Act of 1980 (22 U.S.C. 3961 and following) is amended by adding at the end the following: 
 
415.Overseas comparability pay adjustment 
(a)In generalA member of the Service who is designated class 1 or below for purposes of section 403 and whose official duty station is neither in the continental United States nor in a non-foreign area shall receive, in accordance with the phase-in schedule set forth in subsection (c), the same locality-based comparability payment under section 5304 of title 5, United States Code (stated as a percentage) as would be payable to such member if such member’s official duty station were in the District of Columbia. 
(b)Treatment as basic payThe amount of any locality-based comparability payment which is payable to a member of the Service by virtue of this section— 
(1)shall be considered to be part of the basic pay of such member— 
(A)for the same purposes as provided for under section 5304(c)(2)(A) of title 5, United States Code; and 
(B)for purposes of chapter 8; and 
(2)shall be subject to any limitations on pay applicable to locality-based comparability payments under section 5304 of title 5, United States Code. 
(c)Phase-InThe locality-based comparability payment payable to a member of the Service under this section shall— 
(1)beginning on the first day of the first pay period beginning on or after the date that fiscal year 2010 appropriations are made available by enactment of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010, or April 1, 2010, whichever is earlier, be equal to 33.33 percent of the payment which would otherwise apply under subsection (a); 
(2)beginning on the first day of the first pay period in fiscal year 2011, be equal to 66.67 percent of the payment which would otherwise apply under subsection (a); and 
(3)beginning on the first day of the first pay period in fiscal year 2012 and each subsequent fiscal year, be equal to the payment determined under subsection (a). 
(d)Non-foreign area definedFor purposes of this section, the term non-foreign area has the same meaning as is given such term in regulations carrying out section 5941 of title 5, United States Code. . 
(2)Conforming amendmentThe table of contents set forth in section 2 of such Act is amended by inserting after the item relating to section 414 the following: 
 
 
Sec. 415. Overseas comparability pay adjustment.  . 
(b)Conforming amendments relating to the Foreign Service Retirement Systems 
(1)Contributions to the fundEffective as of the first pay period beginning on or after October 1, 2011, section 805(a) of the Foreign Service Act of 1980 (22 U.S.C. 4045(a)) is amended— 
(A)in paragraph (1)— 
(i)in the first sentence, by striking 7.25 percent and inserting 7 percent; and 
(ii)in the second sentence, by striking The contribution by the employing agency through and shall be made and inserting An equal amount shall be contributed by the employing agency; 
(B)in paragraph (2)— 
(i)in subparagraph (A), by striking , plus an amount equal to .25 percent of basic pay; and 
(ii)in subparagraph (B), by striking , plus an amount equal to .25 percent of basic pay; and 
(C)in paragraph (3), by striking all that follows Code and inserting a period. 
(2)Computation of annuitiesSection 806(a)(9) of such Act (22 U.S.C. 4046(a)(9)) is amended by striking is outside the continental United States shall and inserting was outside the continental United States during the period beginning on December 29, 2002, and ending on the day before the first day of the first pay period beginning on or after October 1, 2011 (or during any portion thereof) shall, to the extent that such computation is based on the salary or pay of such member for such period (or portion thereof),. 
(3)Entitlement to annuitySection 855(a)(3) of such Act (22 U.S.C. 4071d(a)(3)) is amended— 
(A)by striking section 8414 and inserting section 8415; and 
(B)by striking is outside the continental United States shall and inserting was outside the continental United States during the period beginning on December 29, 2002, and ending on the day before the first day of the first pay period beginning on or after October 1, 2011 (or during any portion thereof) shall, to the extent that such computation is based on the salary of such member for such period (or portion thereof),. 
(4)Deductions and withholdings from paySection 856(a)(2) of such Act (22 U.S.C. 4071e(a)(2)) is amended to read as follows: 
 
(2)The applicable percentage under this subsection shall be as follows: 
 
  
PercentageTime Period   
 
7.5Before January 1, 1999.   
 7.75January 1, 1999, to December 31, 1999.  
7.9January 1, 2000, to December 31, 2000.  
7.55January 11, 2003, to the day before the first day of the first pay period beginning on or after October 1, 2011.   
7.5Beginning on the first day of the first pay period beginning on or after October 1, 2011.    . 
(c)Reporting requirements 
(1)In generalNot later than October 1, 2011, the Secretary of State shall submit to the appropriate congressional committees an assessment of all allowances provided to members of the Foreign Service under the Foreign Service Act of 1980 or under title 5, United States Code, and in particular, how such allowances have been or will be affected by the amendments to the Foreign Service Act of 1980 made by this Act. 
(2)DefinitionFor purposes of this subsection, the term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate. 
3.Death gratuityThe first sentence of section 413(a) of the Foreign Service Act of 1980 (22 U.S.C. 3973(a)) is amended by striking at the time of death and inserting at level II of the Executive Schedule under section 5313 of title 5, United States Code, at the time of death, except that for employees compensated under local compensation plans established under section 408, the amount shall be equal to the greater of 1 year’s salary at the time of death or 1 year’s salary at the highest step of the highest grade on the local compensation plan from which the employee was being paid at the time of death. 
 
